Citation Nr: 9933714	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-09 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
June 1967, and from September 1971 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  The veteran appealed, and the Board 
remanded the claim for additional development in March 1996 
and January 1997.  In November 1998, the RO affirmed its 
denial.

In light of the applicable laws and a recent decision of the 
U.S. Court of Appeals for Veterans Claims (Court), the Board 
has determined that the issues on appeal are more accurately 
construed as separate claims of "entitlement to service 
connection for an acquired psychiatric disorder (other than 
PTSD)," and "entitlement to service connection for PTSD."  
See Best v. Brown, 10 Vet. App. 322 (1997).


FINDINGS OF FACT

1.  The claims file does not contain credible medical 
evidence showing that the veteran has an acquired psychiatric 
disorder (other than PTSD) that is related to his service.

2.  The veteran did not participate in combat.

3.  The veteran does not have PTSD attributable to military 
service or to any incident incurred therein.


CONCLUSIONS OF LAW

1.  The claim for an acquired psychiatric disorder (other 
than PTSD) is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records include examination 
reports, dated in October 1966, May 1967, June 1976, July 
1978 and May 1982, which show that his psychiatric system was 
clinically evaluated as normal.  The remainder of the service 
medical records are silent as to complaints, treatment or a 
diagnosis involving a psychiatric disorder, with the 
exception of an August 1974 notation of an "adjustment 
reaction."  In this regard, a physical profile record (DA 
Form 3349) indicates that the veteran's treatment for his 
adjustment reaction was terminated in August 1974, and that a 
service physician determined that this treatment was of 
doubtful medical significance.

The post-service medical records include VA outpatient, 
treatment and examination reports, dated between 1990 and 
1993, as well as medical records from private health care 
providers, dated between 1983 and 1992.  These records are 
remarkable for several  diagnoses of PTSD, with competing 
diagnoses that include panic disorder with agoraphobia, 
history of major depressive episode, and alcohol abuse in 
remission. 

A review of the veteran's written statements, and the 
transcript of his hearing, held in February 1994, shows that 
he essentially asserts that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his service.  In 
particular, he argues that he has PTSD as a result of 
stressors encountered during combat in Vietnam; his stressors 
are discussed in greater detail infra.  The veteran's wife 
testified that the veteran has difficulty holding down a job 
due to anger, resistance to authority, antisocial behavior 
and flashbacks.  In statements, dated in October 1992 and 
November 1993, she appears to argue that proof of the 
veteran's combat cannot be located because he was associated 
with special forces and his work was classified.  She further 
stated that he suffers from symptoms that include flashbacks, 
sleep difficulty, violent outbursts, crying spells and 
hypervigilance.


II.  Acquired Psychiatric Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

However, the threshold question which must be answered as to 
this issue is whether the veteran has presented a well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

The veteran's service medical records show that he was 
treated for an adjustment reaction in 1974.  This was 
apparently an acute condition, as indicated by the lack of 
subsequent psychiatric treatment during the veteran's four 
remaining years of service, as well as the fact that his 
psychiatric condition was clinically evaluated as normal in 
three subsequent service examination reports (i.e., June 
1976, July 1978 and May 1982).  In addition, the first 
diagnosis of an acquired psychiatric disorder (other than 
PTSD) is found in a VA hospital report, dated in February 
1992, and therefore comes approximately 14 years after the 
veteran's separation from service.  Thus, an acquired 
psychiatric disorder (other than PTSD) is not shown during 
service, nor has a psychoses been shown to have become 
manifest to a compensable degree within a year of separation 
from active duty service.  See 38 C.F.R.            §§ 3.307, 
3.309.  Finally, the claims file does not contain competent 
medical evidence showing that there is a nexus between any 
currently diagnosed acquired psychiatric disorder and his 
service.  See Epps, supra.  In this regard, a VA hospital 
report, dated in April 1992, shows that the examiner 
indicated that the veteran's panic disorder with agoraphobia 
was secondary to his PTSD.  As such, the claim for an 
acquired psychiatric disorder must be denied as not well 
grounded.

The Board has considered the veteran's statements, and his 
wife's statements, submitted in support of the veteran's 
arguments that he has an acquired psychiatric disorder as a 
result of his service.  However, while the veteran's 
statements represent evidence of continuity of 
symptomatology, without more his statements are not competent 
evidence that shows that the claimed condition is related to 
his service.  Savage, supra.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for an acquired psychiatric disorder 
must be denied as not well grounded. 

Although the Board considered and denied this claim on a 
ground different from that of the RO, the appellant has not 
been prejudiced by this decision.  This is because in 
assuming that the claim was well grounded, the RO accorded 
the claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this claim to the RO for 
consideration of the issue of whether the appellant's claim 
was well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 
49,747 (1992).  Further, the Court has held that "when an RO 
does not specifically address the question of whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

As the foregoing explains the need for competent evidence of 
a nexus between the claimed condition and the veteran's 
service, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board stresses to the veteran that what is 
lacking for his claim of entitlement to service connection is 
a competent medical evidence linking an acquired psychiatric 
disorder to his service.


III.  PTSD

As a preliminary matter, the Board finds that the veteran's 
PTSD claim is deemed plausible and capable of substantiation 
and is thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  No further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A.    § 5107(a).  In this regard, 
although additional details of the claimed stressors were 
requested from the veteran by the RO in March 1996, he does 
not appear to have responded.  Accordingly, further 
development is not required.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

The veteran's service records include his personnel record 
(DA Form 20) which indicates that he served with Headquarters 
Company, 8th RRU (radio research unit), from February 6, 1965 
to September 17, 1965, and with Company "B," 8th RRU from 
September 17, 1965 to February 2, 1966.   His principal duty 
was as a light vehicle driver from February 5, 1965 to 
December 20, 1965, and an antennaman from December 20, 1965 
until February 2, 1966.  His discharge (DD Form 214) 
indicates that he was awarded the Republic of Vietnam 
Campaign Medal, the Armed Forces Expeditionary Medal, the 
Vietnam Cross of Gallantry with Palm, and that his military 
specialty was antennaman.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 138.  
The new revisions serve primarily to codify the Court's 
decision in Cohen, and bring 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

As an initial matter, the Board finds that the veteran is not 
a credible historian.  A review of the veteran's written 
statements, and the transcript from his hearing, held in 
February 1994, shows that he argues that he has PTSD as a 
result of stressors that include capturing and interrogating 
prisoners, flying as a crewman on helicopters, combat patrols 
with Marines and Army, Republic of Vietnam (ARVN) troops, 
convoy ambushes, sniper and mortar attacks, and seeing dead 
bodies.  He asserted that he chipped a tooth and sustained a 
knee injury after an armored personnel carrier (APC) in which 
he was riding hit a mine.  He has stated that he was sent to 
Korea for a knee operation, although it is unclear whether he 
asserts that he actually underwent such an operation while in 
Korea.  He further asserted that he never worked with radios 
or was an antennaman while in Vietnam, that he had no idea 
where notations in his service records to that effect came 
from, and the while with Company B he worked training ARVN 
troops.  

The veteran's service records, including his DD Form 214 and 
DA Form 20, do not show that he received a Purple Heart, or 
that he was ever in Korea during either 1965 or 1966.  
Although the veteran's service medical records show that he 
received treatment for a fractured tooth in September 1965, 
there is no indication that this was related to combat.  With 
regard to the claimed knee injury from combat, the Board 
notes that the veteran's service medical records are entirely 
silent as to a knee injury.  In particular, in a May 1967 
report of medical history, he denied ever having a "trick or 
locked knee," and there is no notation of a knee injury.  In 
that report, he also denied having any injuries other than 
those noted, and he denied having been advised to have an 
operation.  In addition, a report from Denis Baillargeon, 
M.D., dated in June 1992 (and addressed to the Bureau of 
Disability Determinations in Connecticut), shows that the 
veteran first injured his knees at his place of employment in 
1984.  Finally, with regard to the claims of combat, the 
veteran's service records show that he attended schools in 
Morse code and non-Morse code communications (specifically, 
interceptions) for about ten months prior to service in 
Vietnam.  These records contain no indication of training in 
infantry tactics (to include helicopter/door gunner 
training), armor, the Vietnamese language, or military 
intelligence, prior to the veteran's service in Vietnam.  A 
"combat mission record," shows that the veteran traveled 
between DaNang and Phu Bai approximately 12 times on supply 
missions on Route II, between March and April of 1965, with 
no indication of combat.  The claims file also contains three 
records of proceedings under Article 15, UCMJ, dated during 
the veteran's tour of duty in Vietnam, which fail to support 
the veteran's claimed stressors.  Specifically, these records 
all show service with the 8th RRU, and show that in June 
1965, the veteran was disciplined for failure to appear for 
duty at the motor pool of the 8th RRU.  In January 1966 he 
was disciplined for failure to perform an antennae check on 
two occasions, while serving with Company B.  Finally, the 
Board notes that with regard to assigned units, duty stations 
and times, the veteran's service medical records are 
consistent with his service records, and do not support any 
significant aspect of the veteran's claim that he was sent to 
Korea (or anywhere else) for treatment of a knee injury, that 
he ever sustained a knee injury as a result of combat, or 
that he participated in combat.  

Based on the foregoing, the Board's preliminary finding is 
that the veteran's statements with regard to participation in 
combat are not credible, and are inconsistent with the 
circumstances, conditions, and hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1999).  Accordingly, the Board finds that the 
claims file does not contain credible supporting evidence 
that the veteran participated in combat.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997). 

The veteran's DD 214 does not show that he received any 
commendations or awards for participation in combat with the 
enemy, such as the Combat Infantryman Badge, Purple Heart, or 
similar citation.  The veteran's service records indicate 
that he served with the 8th RRU as a light vehicle driver and 
antennaman.  Letters from the United States Armed Services 
Center for Research of Unit Records, and the United States 
Army Intelligence and Security Command, discussed infra, show 
that these agencies could not verify the claimed stressors.  
There is no objective evidence to show that the veteran or 
any member of his unit was killed or wounded due to enemy 
action at anytime during the veteran's service in Vietnam.  
See Ashley v. Brown 6 Vet. App. 52, 56 (1993) (noting that 
unit casualties may serve as proof of combat).  Although it 
has been argued that the veteran's Cross of Gallantry with 
Palm, and notations in the veteran's records that he received 
an Air Medal, are proof that he participated in combat, he 
has not submitted more specific details, as requested by the 
RO following the Board remand, and there is no objective 
indication that these were awarded for combat.  The Board 
further points out that the veteran's receipt of an Air Medal 
is not verified, that it is not accompanied by a "V" 
device, and that the first notations of an Air Medal are 
dated in 1976, well after his service in Vietnam ended in 
early 1966.  Finally, although the veteran's DA 20 lists a 
"Vietnam Counteroffensive campaign," the nature and extent 
of the veteran's participation in this operation is not 
described, and the Board declines to afford this entry the 
same weight as the commendations or awards which may show 
combat.  In addition, the Board finds that this notation is 
of less weight when considering the other evidence in the 
veteran's service records, which contain specific information 
as to his duty as a light vehicle driver and antennaman with 
a radio relay unit near Phu Bai while in Vietnam.  Based on 
the foregoing, the Board finds that the evidence does not 
show that the veteran participated in combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).

In this case, a review of the veteran's statements shows 
that, broadly stated, the veteran alleges that he has PTSD as 
the result of seven stressors or types of stressors: 1) 
receiving injuries to a tooth and a knee after his APC hit a 
mine; 2) helping to evacuate dead and wounded as a helicopter 
crewman, and acting as a door gunner on at least one 
occasion; 3) witnessing combat while training ARVN troops, to 
include shooting an ARVN soldier who was attempting to desert 
in about late 1965, and seeing dead enemy bodies hung in the 
air; 4) sniper attacks and other stressors as a driver, to 
include an ambush in early 1965 on Route One about five miles 
south of the Hue/Phu Bai area in which two U.S. soldiers were 
casualties, and seeing a helicopter explode in June or July 
of 1965 near the "Hie Bong Pass"; 5) witnessing the torture 
of Viet Cong suspects by ARVN troops while serving with an 
interrogation team in October 1965; 6) witnessing combat as 
an APC crewman on Marine operations, to include firing on a 
village containing civilians; and 7) mortar attacks while on 
perimeter guard duty at Phu Bai in early 1965.  

With regard to the claimed stressors, the Board finds that 
there is no verified stressor which could serve as a basis 
for granting the veteran's PTSD claim.  Initially, the Board 
notes that its discussion of the veteran's credibility, 
supra, is applicable here.  Briefly stated, the evidence does 
not support the veteran's claim that he participated in 
combat, and the Board has determined that the veteran is not 
a credible historian.  In addition, the claims file contains 
two letters from the United States Armed Services Center for 
Research of Unit Records (USASCRUR), dated in September 1993 
and January 1998, which do not support the veteran's accounts 
of the claimed stressors.  The USASCRUR's letters show that 
it was unable to verify any of the claimed stressors.  In 
addition, the claims file contains two letters from the 
United States Army Intelligence and Security Command 
(USAISC).  The earlier letter, dated in May 1994, shows that 
the USAIC had searched records for the 8th Radio Research 
Field Station from 1965, that they contained no mention of 
the veteran, and that they could not verify the ambush which 
allegedly took place in October 1965.  The second letter, 
dated in March 1998, shows that the USAIC stated that it 
could not verify the veteran's stressors, and that they had 
no documentation of any Army Security Agency personnel with 
an MOS of antennaman ever having served as a vehicle 
commander with Marine units, flying as a helicopter door 
gunner, or taking part in prisoner interrogations.  

The veteran's service records and service medical records do 
not show that he injured his knee during combat, nor do they 
show that he participated in combat as claimed in his 
stressor statements.  Correspondence from the USASCRUR and 
the USAIC shows that they have been unable to verify the 
claimed stressors.  Accordingly, the Board finds that none of 
the claimed stressors have been verified.  The Board 
parenthetically notes that in its September 1993 letter, the 
USASCRUR stated that it required much more specific 
information regarding the claimed stressors, and that 
although the RO subsequently requested additional information 
from the veteran in March 1996, there is no record of a 
response.  Furthermore, although the USASCRUR's January 1998 
letter shows that the veteran was informed that he may 
request records of his radio research unit from an address 
which it provided, it does not appear that he has done so.  

Although the record contains a diagnoses of PTSD linked to 
his service, there is no official verification of the claimed 
stressors.  As such, the diagnoses contain unsupported 
conclusions which are insufficient to warrant a grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996) (something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence"); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Based on the foregoing, 
the veteran's claim for service connection for PTSD fails on 
the basis that there is no verified stressor; that all 
elements required for such a showing have not been met; and 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD) is denied as not well 
grounded.

2.  Entitlement to service connection for post-traumatic 
stress disorderis denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

